DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  line 3 recites “a firs end” which should be changed to “a first end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Chunyi (CN209137472) in view of Watts (US 2017/0245679).  An English machine translation of Chunyi (CN209137472) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Chunyi teaches a liquid atomizing system electrically charged in a wireless manner (Abstract) comprising: a liquid (Figs 1-3, perfume bottle 11, 0025, essential oil), a wireless charger (power base 13, wireless inductive power source 132, 0025), and an atomizer (inductive heating element assembly 125, 0025) including a wireless charging receiver (lower circular portion of 125 as evidenced by Watts, Tx 3, 0014, 0063, 0069); the liquid is filled in the atomizer, and the wireless charger is electrically connected with a power source so that an electric power is inputted to the wireless charger from the power source to produce a magnetic field and to send an electromagnetic signal, thus transmitting energy by using the magnetic field (0026, 0034, and as evidenced by Watts, 0063); the wireless charging receiver of the atomizer is close to the electromagnetic signal sent by the wireless charger so as to receive the electromagnetic signal and to convert the electromagnetic signal into the electric power for driving the atomizer to atomize the liquid to micro water molecule and to deliver the micro water molecule to an external environment (Abstract, 0005, 0034, charge and supply power).  Chunyi discloses the claimed invention except for explicitly showing the heating system including a wireless charging receiver.  
However, Watts the heating system (Figs 1-3, wireless heating device 2, 0063, 0069) including a wireless charging receiver (Tx 3, 0014, 0063, 0069) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the wireless scent diffuser device of Chunyi having a wireless heater silent to a wireless charging receiver with the heating system including a wireless charging receiver of Watts for the purpose of providing a known wireless receiver / heater configuration that is configured for transmitting an electrical or magnetic wave, wherein the electrical or magnetic wave causes a portion of the wireless heating element to increase in temperature by converting the received electrical or the received magnetic waves into thermal energy (claim 1).  

Allowable Subject Matter
Claims 2-5 are objected to because they are dependent on claim 1.
Claims 6-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/24/2021